DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7, 9, 17 and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Gardner (5,152,431). Gardner discloses, in figs. 1-3,
Re-claim 5, a pump for dispensing product from a container comprising:
a container collar34 having at least one off-centre outlet channel 40, 42, 44 connectable to said container;
an actuating part 12, rotatably mounted on top of said collar;
said actuating part has a spout 96 and a corresponding passage 80 to said outlet channel, said actuating part being configured to draw liquid from said outlet channel and expel said liquid through said spout,
said passage rotating with the rotation of said actuating part follows an arcuate path away from center,


Re-claim 6, wherein two or more outlet channels are set on the collar, the rotation of said actuating part in different positions causes one of the following situations:
all the other of said outlet channels to be blocked except one outlet channel.
Re-claim 7, wherein said two or more outlet channels are evenly distributed on said collar.
Re-claim 9, wherein said actuating part is above the top opening of the container.
Re-claim 17, wherein two or more outlet channels are set on the collar, the rotation of said actuating part in different positions causes all the other of said outlet channels to be blocked except one outlet channel 40.
Re-claim 18, wherein said container collar further comprises an integrally molded attachment structure 36; said attachment structure connects said container collar to a container neck.
Allowable Subject Matter
Claim 8 is allowed.

Claims 17-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 5-7, 9, 17 and 18 have been considered but are moot in view of the new ground of rejection as alleged above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545.  The examiner can normally be reached on Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        September 14, 2021